DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Joe Muncy on 09/01/2022.

3.	Claim 13 has been amended as follows:

13 (Currently Amended). The method of configuring a private branch exchange remotely 20according to claim 1, wherein in operation (E), the first private branch exchange or the second private branch exchange sets a time limit, the first private branch exchange and the second private branch exchange complete configuration of the second private branch exchange within the time limit, and the configuration is automatically 25terminated when the time limit is exceeded.

/Quynh H Nguyen/
Primary Examiner, Art Unit 2652